Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “a terminal in a wireless communication system, the method comprising: receiving logged measurement configuration information including a logging duration value for a first timer; performing a logging of measurement in a radio resource control (RRC) inactive state based on the logged measurement configuration while the first timer is running; transmitting, to a base station, an RRC resume request message, wherein the transmitting comprises starting a second timer; receiving, from the base station, an RRC resume message before an expiry of the second timer; and transmitting, to the base station, an RRC resume complete message, the RRC resume complete message including first information indicating that a logged measurement is stored in the terminal.”  Independent claims 5, 9 and 12 have been amended to include similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Liu et al. (US 2020/0145817) teaches transmitting an RRC resume message to a base station (“The UE sends an RRCConnectionResumeRequest message (e.g., a RACH Msg.3 message) to the gNB at 1124” – See [0098]; See also Fig. 11); receiving an RRC resume message from the base station (“At 1130, the new gNB may send an RRCConnectionResume message (e.g., a RACH Msg.4 message) incorporating an NCC PDCP CE, as described above with reference to FIG. 10” – See [0098]); and transmittingan RRC resume complete message to the base station (“At 1136, the UE may send an RRCConnectionResumeComplete message (e.g., a RACH Msg.5 message) to the new gNB” – See [0098]).  Liu does not teach performing a logging measurement in an RRC inactive state.  Liu does not teach that the RRC resume complete message includes first information indicating that a logged measurement result is stored in the terminal.  Furthermore, Liu does not teach receiving logged measurement configuration information including a logging duration value for a first timer, and performing the logging of measurement while the first timer is running.  Nor does Liu teach the transmitting the RRC resume request message comprises starting a second timer and receiving the RRC resume message before expiry of the second timer.
Virtej et al. (US 2021/0105707) teaches that RRC resume complete message includes first information indicating that a logged measurement result is stored in the terminal (“The UE can be indicated an inter-frequency carrier to measure during the idle state. The indication regarding the carrier(s) for which the UE could do the idle measurements can be included in system information block 5 (SIB5) and dedicated radio resource control (RRC) signaling, including a valid timer. The UE can indicate the availability of inter-frequency measurements in LTE RRC messages called RRCConnectionSetupComplete (when doing normal connection setup) or RRCConnectionResumeComplete (when resuming a connection that was previously suspended by eNB from connected mode to idle or inactive mode)” – See [0024]; “the network can instruct the UE to keep the connected mode SCell configuration so that the UE can continue to measure the SCell, and possibly neighbor cells on the same carrier, even when released to idle/inactive mode” – See [0030]; “The monitoring can include performing cell detection, measurements, logging the results in memory to be reported or the like” – See [0031]).  The RRCConnectionResumeComplete message includes an indication that stored measurements are available, wherein the measurements were performed in the inactive mode.  However, Virtej also does not teach receiving logged measurement configuration information including a logging duration value for a first timer, and performing the logging of measurement while the first timer is running.  Nor does Virtej teach the transmitting the RRC resume request message comprises starting a second timer and receiving the RRC resume message before expiry of the second timer.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1, 2, 4-6, 8-13 and 15-19 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478